COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-14-00278-CV


FAIN FAMILY FIRST LIMITED                                        APPELLANTS
PARTNERSHIP AND FAIN FAMILY
MANAGEMENT CORP.

                                         V.

EOG RESOURCES, INC.                                                 APPELLEE


                                     ------------

          FROM THE 96TH DISTRICT COURT OF TARRANT COUNTY
                    TRIAL COURT NO. 096-250709-11

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      We have considered “Appellants' Motion To Dismiss With Prejudice.” It is

the court’s opinion that the motion should be granted; therefore, we dismiss the

appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).



      1
       See Tex. R. App. P. 47.4.
      Costs of the appeal shall be paid by appellants, for which let execution

issue. See Tex. R. App. P. 42.1(d).

                                                PER CURIAM

PANEL: MEIER, J.; LIVINGTON, C.J.; and GABRIEL, J.

DELIVERED: December 4, 2014




                                      2